DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment was filed 12/10/2021. Claims 1 and 4 are amended, and new claims 7-13 are added. Currently, claims 1-13 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 20150094696 A1) in view of Edmundson (US 20090143633 A1).
Regarding claim 1, Adams discloses a urinary catheter comprising: 
a catheter body composed of a flexible tube 31 (fig. 1, flexible tube element 31) having a tip end portion 28 (fig. 1, distal tip element 28) which is placed inside the bladder of a patient and a base portion 29 on the opposite side thereof (fig. 1, proximal element 29); 
a urine draining lumen 23 which is formed inside the catheter body to lead urine inside the bladder of the patient to the outside of the body of the patient (fig. 3, urine draining lumen 23); 
a balloon portion 39 (fig. 3, retention element 39) which is provided with a first end portion 74 fixed so as to surround the catheter body at the tip end portion side of the catheter body (fig. 3, retention element proximal end 74) and a second end portion 68 closer to the tip end portion side than the first end portion (fig. 3, retention element distal end 68) and which is composed of a membrane (fig. 3, membrane of retention element 39) in which a portion 
 a liquid introducing lumen 46 (fig. 3, liquid introducing lumen 46) which is formed by extending along the urine draining lumen 23 (fig. 3, urine draining lumen 23) inside the catheter body so as to communicate with the balloon portion (fig. 19, inflation port 44 of liquid introducing lumen 46 communicating with balloon portion 39), thereby introducing an expansion liquid into the balloon portion; 
a first urine draining port 22a which is formed in the catheter body so as to be closer to the tip end portion side than the balloon portion to communicate with the urine draining lumen (fig. 19, first urine draining port 22a); and 
a second urine draining port 22b which is formed in the vicinity of the first end portion of the balloon portion in the catheter body to communicate with the urine draining lumen (fig. 19, second urine draining port 22b), wherein the second urine drainage port is formed at a portion that avoids the liquid introducing lumen 46 (fig. 3, port 22b away from liquid introducing lumen 46),
but fails to teach a shape changing lumen formed around the urine draining lumen such that the shape changing lumen faces the liquid introducing lumen in relation to the urine draining lumen, and wherein the second urine draining port is formed at a position which avoids the shape changing lumen in a cross sectional view of the catheter body in a radial direction.

    PNG
    media_image1.png
    481
    539
    media_image1.png
    Greyscale

However, Edmundson teaches a shape changing lumen (fig. 2, lumen 130, paragraphs 0042, “The secondary lumens 126,128,130 may provide pathways for drainage of fluids, and/or for inflation or deployment of the anchor 106, and/or for insertion of a stiffening element… “In some implementations, this stiffening element may be bent or manipulated to retain a shape to better match the unique anatomical features of a body lumen of a patient”) formed around a central lumen (fig. 2, main lumen 110) such that the shape changing lumen faces the liquid introducing lumen (fig. 2, lumen 126) in relation to the urine draining lumen.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the catheter disclosed in Adams to include shape changing lumen formed around the urine draining lumen such that the shape changing lumen faces the liquid introducing lumen in relation to the urine draining lumen, wherein the second urine draining port is formed at a position which avoids the liquid introducing lumen and the shape changing lumen in a cross sectional view of the catheter body in a radial direction, as taught in Edmundson, for the purpose of providing addition suitable lumen for better navigating and positioning the catheter within a body part of a patient by matching the shape of the catheter to the unique anatomical features of a body lumen of a patient (see Edmundson, paragraph 0043, 
Adams, as modified by Edmundson, is silent to wherein the second urine draining port is formed at a position which avoids the shape changing lumen in a cross sectional view of the catheter body in a radial direction. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to place the shape-changing lumen in a position that avoids the second urine drainage port for the purposes of providing a clear pathway for the urine draining lumen since it would prevent urine from going into the shape changing lumen.
Regarding claim 4, Adams, as modified by Edmundson, discloses a urinary catheter wherein the plurality of linear recessed portions are formed at intervals from each other in a cross sectional view of the catheter body in a radial direction (paragraph 0034, lines 22-25, fig 4, see annotated figure above).
Regarding claim 5, Adams, as modified by Edmundson discloses a urinary catheter wherein an inner wall of the balloon portion includes a raised portion at which a site where the recessed portion has been formed selectively protrudes in a cross sectional view of the catheter body in a radial direction in an expanded state (fig. 4, see annotated figure below).

    PNG
    media_image2.png
    461
    539
    media_image2.png
    Greyscale

Regarding claim 8, Adams, as modified by Edmundson, discloses wherein the shape changing lumen is formed in a flat shape so as to curve along a circumferential surface of the catheter body (see Edmundson, fig. 3B, lumen 130, paragraph 0041, “The secondary lumens 126, 128, 130 may be circular (126, 128) or irregular shaped (130) to accommodate the insertion of medical instruments or other devices.”, the shape of drainage lumen 130 may be used in the shape-changing lumen 128).
Regarding claim 9, Adams, as modified by Edmundson discloses wherein the shape changing lumen is formed in a flat shape having one end and the other end thereof on radius line segments of a fan- shaped region (see Edmundson, see annotated fig. 3B below) at which a central angle spreading from a center of the urine draining lumen is 90 degrees or less in a cross sectional view of the catheter body in a radial direction (see Edmundson, see annotated fig. 3B below).

    PNG
    media_image3.png
    311
    353
    media_image3.png
    Greyscale

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Edmundson, as applied to claim 1 above, and further in view of Hannon (US 20090221992).
Regarding claim 2, Adams, as modified by Edmundson discloses substantially the device disclosed in claim 1, and appears to disclose a urinary catheter wherein the balloon portion is such that a site where the recessed portion is formed is thicker in membrane thickness than a site other than that in a cross sectional view of the catheter body in a radial direction (fig. 4, see annotated figure below).
However, if this interpretation is not clearly envisaged by applicant, Hannon teaches how a varying wall thickness of the balloon can create a desired inflated shape (paragraph 0051). 
It would have been obvious to anyone of ordinary skill in the art at the effective filing date of the invention to provide Adams with a varying wall thickness, as suggested by Hannon, in order to achieve the desired inflated shape and define an external flow path to the drainage ports (see Hannon, paragraph 0052).

    PNG
    media_image4.png
    481
    539
    media_image4.png
    Greyscale

Regarding claim 3, Adams, as modified by Edmundson and Hannon, discloses substantially the device disclosed in claim 2, but does not expressly disclose that the site where the recessed portion is formed is 0.3 mm to 1.5 mm in membrane thickness and a site other than the site where the recessed portion is formed is 0.05 mm to 0.7 mm in membrane thickness. 
It would have been obvious to anyone of ordinary skill in the art at the effective filing date of the invention to have the site where the recessed portion is formed and a site other than said site where the recessed portion is formed to take on those specific dimensions since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Adams would not operate differently with a balloon membrane thickness of 0.3 mm to 1.5 mm at the recessed portion and a balloon membrane thickness of 0.05 mm to 0.7 .
Claims 6-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Edmundson and further in view of Morton (US 3811448 A).
Regarding claim 6, Adams, as modified by Edmundson, disclose substantially the device disclosed in claim 1, but fails to teach wherein the second urine draining port is formed at a position at which the first urine draining port is turned by 90 degrees in the cross sectional view of the catheter body in the radial direction.
However, Morton teaches wherein the second urine draining port (fig. 4, drain opening 20) is formed at a position at which the first urine draining port (fig. 4, additional drain holes 22) is turned by 90 degrees in the cross sectional view of the catheter body in a radial direction (see annotated fig. 4 below).

    PNG
    media_image5.png
    408
    359
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Adams such that the second urine draining port is formed at which the first urine draining port is turned by 90 degrees in the cross sectional view of the catheter body in a radial direction, as taught by Morton, for the purpose of improving urine flow through the port by having the drain opening formed away from the balloon (see Morton, col. 3, lines 39-44, “That is to say, the drain opening 20 is located so that the opening extends an appreciable distance forwardly and rearwardly with respect to the plane perpendicular to the axis of the tube that coincides with the boundary 21 of the balloon most remote from the closed forward end 11 of the tube 10.”), thereby allowing more urine to flow through the port.
Regarding claim 7, Adams, as modified by Edmundson, discloses substantially the device of claim 1, but is silent to a pair of second urine draining ports that face each other in a radial direction of the catheter body
However,  Morton teaches a pair of second urine draining ports (fig. 4, additional drain holes 22) that face each other in a radial direction of the catheter body (fig. 4, drain holes 22 face each other).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Adams by adding an additional urine draining port facing the second urine draining port, as taught by Morton, for the purpose of increasing the drainage rate by having an additional passage for urine to enter.
Regarding claim 12, Adams discloses a urinary catheter comprising:
a catheter body composed of a flexible tube 31 (fig. 1, flexible tube element 31) having a tip end portion 28 (fig. 1, distal tip element 28) which is placed inside the bladder of a patient and a base portion 29 on the opposite side thereof (fig. 1, proximal element 29); 
a urine draining lumen 23 which is formed inside the catheter body to lead urine inside the bladder of the patient to the outside of the body of the patient (fig. 3, urine draining lumen 23); 
a balloon portion (fig. 3, retention element 39) which is provided with a first end portion 74 fixed so as to surround the catheter body at the tip end portion side of the catheter body (fig. 3, retention element proximal end 74) and a second end portion 68 closer to the tip end portion side than the first end portion (fig. 3, retention element distal end 68) and which is composed of a membrane (fig. 3, retention element 39) in which a portion between the first end portion 74 and the second end portion 68 expands spherically inside the bladder (fig. 5, bladder 21) of the patient, and a balloon portion which has a linear recessed portion (fig. 4, see annotated figure 
 a liquid introducing lumen 46 (fig. 3, liquid introducing lumen 46) which is formed by extending along the urine draining lumen 23 (fig. 3, urine draining lumen 23) inside the catheter body so as to communicate with the balloon portion (fig. 19, inflation port 44 of liquid introducing lumen 46), thereby introducing an expansion liquid into the balloon portion; 
a first urine draining port 22a which is formed in the catheter body so as to be closer to the tip end portion side than the balloon portion to communicate with the urine draining lumen (fig. 19, first urine draining port 22a); and 
a second urine draining port 22b which is formed in the vicinity of the first end portion of the balloon portion in the catheter body to communicate with the urine draining lumen (fig. 19, second urine draining port 22b), wherein the second urine drainage port is formed at a portion that avoids the liquid introducing lumen 46 (fig. 3, port 22b away from liquid introducing lumen 46),
but fails to teach a shape changing lumen formed around the urine draining lumen such that the shape changing lumen faces the liquid introducing lumen in relation to the urine draining lumen, wherein the second urine draining port is formed at a position which avoids the shape changing lumen in a cross sectional view of the catheter body in a radial direction, or wherein the a pair of the second urine draining ports are formed at a position at which the first urine draining port is turned by 90 degrees in a cross sectional view of the catheter body in a radial direction of the catheter body.

    PNG
    media_image1.png
    481
    539
    media_image1.png
    Greyscale

However, Edmundson teaches a shape changing lumen (fig. 2, lumen 130, paragraphs 0042, “The secondary lumens 126,128,130 may provide pathways for drainage of fluids, and/or for inflation or deployment of the anchor 106, and/or for insertion of a stiffening element… “In some implementations, this stiffening element may be bent or manipulated to retain a shape to better match the unique anatomical features of a body lumen of a patient”) formed around a central lumen (fig. 2, main lumen 110) such that the shape changing lumen faces the liquid introducing lumen (fig. 2, lumen 126) in relation to the urine draining lumen.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the catheter disclosed in Adams to include shape changing lumen formed around the urine draining lumen such that the shape changing lumen faces the liquid introducing lumen in relation to the urine draining lumen, wherein the second urine draining port is formed at a position which avoids the liquid introducing lumen and the shape changing lumen in a cross sectional view of the catheter body in a radial direction, as taught in Edmundson, , for the purpose of providing addition suitable lumen for better navigating and positioning the catheter within the body part of a patient by matching the shape of the catheter to the unique anatomical features of a body lumen of a patient (see Edmundson, paragraph 
Adams, as modified by Edmundson, is silent to wherein the second urine draining port is formed at a position which avoids the shape changing lumen in a cross sectional view of the catheter body in a radial direction. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to place the shape-changing lumen in a position that avoids the second urine drainage port for the purposes of providing a clear pathway for the urine draining lumen since it would prevent urine from going into the shape changing lumen.
Adams as modified by Edmundson, is silent to wherein a pair of the second urine draining ports are formed at a position at which the first urine draining port is turned by 90 degrees in a cross sectional view of the catheter body in a radial direction and faces each other in the radial direction of the catheter body.
However, Morton teaches drainage ports formed in a pair and faces each other in the radial direction of the catheter body (fig. 4, additional drain holes 22), and wherein the second urine draining port (fig. 4, drain opening 20) is formed at a position at which the first urine draining port (fig. 4, additional drain holes 22) is turned by 90 degrees in a cross sectional view of the catheter body in a radial direction and faces each other in the radial direction of the catheter body (see annotated fig. 4 below).

    PNG
    media_image6.png
    408
    359
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the second urine draining port disclosed in Adams, as modified by Edmundson, to be a pair of urine draining ports facing each other in the radial direction, as taught by Morton, for the purpose of improving urine flow by providing another entrance for urine to flow through, thus increasing urine flow.
Further, it would have also been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the second urine draining port disclosed in Adams, as modified by Edmundson, to be turned by 90 degrees in a cross sectional view of the catheter body in a radial direction, as taught by Morton,  for the purpose of improving urine flow through the port by having the drain opening formed away from the balloon (see Morton, col. 3, lines 39-44, “That is to say, the drain opening 20 is located so that the opening extends an appreciable distance forwardly and rearwardly with respect to the plane perpendicular to the axis of the tube that coincides with the boundary 21 of the balloon most remote from the closed forward end 11 of the tube 10.”), thereby allowing more urine to flow through the port.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Edmundson as applied to claim 1 above, and further in view of Thome (US 5645528 A).
Regarding claim 10, Adams, as modified by Edmundson, discloses substantially the device of claim 1, but fails to teach wherein a plurality of ribs are installed on an inner surface of the balloon portion along a circumferential direction of the catheter body.
However, Thome teaches a plurality of ribs (fig. 7, ribs 88) are installed on an inner surface of the balloon portion along a circumferential direction of the catheter body (fig. 7, ribs 88 arranged around circumference of balloon 36).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the balloon disclosed in Adams, by adding a plurality of ribs installed on the inner surface of the balloon portion along a circumferential direction of the catheter body, as taught by Thome, for the purpose of providing suitable support structure for ensuring expandability of the balloon portion by maintaining spacing between the side wall of the balloon and the outer surface of the catheter shaft (see Thome, col. 3, lines 23-27, “The ribs on the interior of the tubular portion defining the balloon maintains spacing between a side wall of the tubular portion and the outer surface of the catheter shaft thereby ensuring expandability of the balloon portion”.).
Regarding claim 11, Thome further teaches wherein the plurality of ribs are formed so as to surround the catheter body individually in an annular shape and disposed along a longitudinal direction of the catheter body (see Thome, fig. 6, ribs 88 surrounding catheter tip 34 along a longitudinal direction) at intervals from each other (see Thome, col. 7, lines 58-61, “ribs 88 preferably have a radius of 0.01 inches and are spaced longitudinally with respect to each other by 0.16 inches.).
Claim 13 is rejected under 35 U.S.C 103 as being unpatentable over Adams in view of Edmundson and Morton as applied to claim 12 above, and in further view of Thome.
Regarding claim 13, Adams, as modified by Edmundson and Morton, disclose substantially the device disclosed in claim 12, but fails to teach wherein a plurality of ribs are installed on an inner surface of the balloon portion along a circumferential direction of the catheter body, and the plurality of ribs are formed so as to surround the catheter body individually in an annular shape and disposed along a longitudinal direction of the catheter body at intervals from each other.
However, Thome teaches a urinary catheter wherein a plurality of ribs (fig. 7, ribs 88) are installed on an inner surface of the balloon portion along a circumferential direction of the catheter body (fig. 7, ribs 88 arranged around circumference of balloon 36), and the plurality of ribs are formed so as to surround the catheter body individually in an annular shape (fig. 6, ribs 88 surrounding catheter tip 34 along a longitudinal direction) and disposed along a longitudinal direction of the catheter body at intervals from each other (col. 7, lines 58-61, “ribs 88 preferably have a radius of 0.01 inches and are spaced longitudinally with respect to each other by 0.16 inches.).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the balloon disclosed in Adams, as modified by Edmundson and Morton, by adding a plurality of ribs installed on an inner surface of the balloon portion along a circumferential direction of the catheter body, wherein the plurality of ribs are formed so as to surround the catheter body individually in an annular shape and disposed along a longitudinal direction of the catheter body at intervals from each other, as taught by Thome, for the purpose of providing suitable support structure for ensuring expandability of the balloon portion by maintaining spacing between the side wall of the balloon and the outer surface of the catheter .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection relies on a new ground of rejection based on additional references.
Regarding the argument to claim 1, particularly “Both Adams ‘696 and Hannon ‘992 fail to disclose or suggest a shape changing lumen formed around the urine draining lumen such that the shape changing lumen faces the liquid introducing lumen in relation to the urine draining lumen, as in feature [5] of the claimed invention.” The argument is rendered moot under new ground of rejection with an additional reference. See analysis of claim 1 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785